DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Labour et al. (U.S. Publication 2010/0122271) (Labour hereinafter) in view of Pattan (U.S. Patent 9,288,118) (Pattan hereinafter) and Wallent et al. (U.S. Patent 6,366,912) (Wallent hereinafter).
7.	As per claim 1, Labour teaches a computer-implemented method, comprising:
receiving, from a first application and by a (at a) web browser that is located on a same mobile device as both the first application and a second application, a data writing request (from a first application, wherein the data writing request comprises)  [“FIG. 1C shows a schematic of an embodiment of a system. In particular, FIG. 1C shows a system for executing multiple plugins for web browser 110 as native code modules.  As shown in FIG. 1C, native code module 118 is executed in secure runtime environment 114, while another native code module 132 is executed in a second secure runtime environment 130 as a second plugin for web browser 110. In one or more embodiments, additional functionality to web browser 110 may be provided by interaction between native code module 118 and native code module 132.” ¶ 0049; “the native code modules may use plugin interface bridge 120 and/or a shared memory interface 136 to share file descriptors and/or data with both web browser 110 and one another,” ¶ 0052; “Computing system 102 can be any type of electronic device that provides one or more services or functions to a user. For example, computing system 102 may operate as a mobile phone,” ¶ 0032];
storing, on the mobile device and by the web browser, the data included on the rendered web page at a shared storage space that corresponds to the rendered web page (on the mobile device based on the instruction message) [“The native code module may also communicate with other plugins (operation 316) for the web browser. For example, the native code module may correspond to a physics-processing module that communicates with a graphics processing native code module to render and animate 3D graphics for a web application executing within the web browser.” ¶ 0069; web application executing within the web browser suggests a rendered web page; “The native code module may thus provide added functionality to a compatible or incompatible web browser and/or communicate with other browser plugins using the first plugin interface bridge, the second plugin interface bridge, and/or the shared memory interface,” ¶ 0070; suggests data used to render 3D graphics above is stored and accessed via shared memory], the data including the key [“To set up a segment of shared memory 134, native code module 118 or native code module 132 may create the segment and pass a handle for the segment through plugin interface bridge 120 and/or shared memory interface 136 to the other native code module,” ¶ 0055; handle mapped to key];
after storing the data included on the rendered web page at the shared storage space that corresponds to the rendered web page, receiving, by the web browser, a data access request (from a) from the second application (wherein the web browser and the second application are associated with the mobile device) [“native code module 118 may request that web browser 110 retrieve data from a URL by making a function call to object 212. Similarly, a web application executing on web browser 110 may utilize the added functionality provided by native code module 118 by making function calls to object 210.” ¶ 0058]; 
in response to receiving the data access request, reading, by the web browser, the data included on the rendered web page from the shared storage space that corresponds to the rendered web page (based on the data access request) [“Web browser 110 may then open the file and send a file descriptor for the file to native code module 118 and/or native code module 132 through the IPC mechanism provided by plugin interface bridge 120. Native code module 118 and/or native code module 132 may then use the file descriptor to read directly from the file,” ¶ 0053]; and
sending, by the web browser, the data to the second application [“Web browser 110 may then open the file and send a file descriptor for the file to native code module 118 and/or native code module 132 through the IPC mechanism provided by plugin interface bridge 120. Native code module 118 and/or native code module 132 may then use the file descriptor to read directly from the file,” ¶ 0053].
receiving an instruction message from the web server), the instruction message being indicative of a key, wherein the key is based on a pre-determined name used by the first application and a second application to obtain the data [“Referring now to FIG. 3, an example illustration 300 is shown of third-party content being selected for a first application, according to one implementation. As shown, client device 102 may execute any number of applications stored in memory 114 (e.g., a first application 302 through an nth application 304). In some implementations, application 302 may be a stand-alone application configured to provide an interface to an online service of content source 108 (e.g., a social networking service, a file sharing service, a navigation service, etc.), while application 304 is a web browser,” col. 10, lines 42 – 52; “logged out cookie 310 may include a global identifier that may be copied by application 302 to a common utility on client device 102, such as a clipboard utility. Other stand-alone applications on client device 102 may then use the global identifier when setting their own corresponding logged-out cookie,” col. 11, lines 11 – 17; identifier mapped to key];
wherein the data access request includes the address information of the web page [“a first-party webpage visited by client device 102 may include a content tag that cause client device 102 to send a content selection request to content selection service 104. Such a request may include the cookie and the address of the first-party webpage,” col. 7, lines 30 – 34];
searching the mobile device for the data corresponding to the domain name of the web page and the key [“A content tag may also define whether the third-party content should be loaded asynchronously or synchronously, whether the loading of the third-party content should be disabled on the webpage, whether the third-party content that loaded unsuccessfully should be refreshed, the network location of a server that selects the third-party content (e.g., content selection service 104), a network location (e.g., a URL) associated with clicking on the third-party content, how the third-party content is to be rendered on a display, one or more keywords used to select the third-party content, and other functions associated with providing third-party content on a first-party webpage.” col. 7, lines 12 – 22]; and
reading the data from the shared storage space corresponding to the web page on the mobile device based on the data access request [“content selection service 104 may analyze the content of the webpages accessed by the cookie to identify topics of the visited webpages. The identified topics may then be used by content selection service 104 to generate an interest category profile associated with the cookie.” col. 7, lines 37 – 41].
Labour does not explicitly disclose but Pattan discloses sending, by the web browser, the data writing request, that includes (i) data, and ii) address information of a web page into which the data is to be written (,and wherein the web browser and the first application are associated with a mobile device), to a web server, and, in response, rendering, by the web browser and as a rendered web page, a web page that includes the data [“Referring now to FIG. 4, an example illustration 400 of a second application sending a content selection request is shown, according to one implementation. As shown, web browser application 304 may send a request 406 for first-party content to a web server, such as content source 108. In response, content source 108 returns first-party content 318 to web browser application 304 for presentation on display 116.” col. 12, lines 27 - 31].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour and Pattan available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour to include the capability of setting cookies across applications as taught by Pattan, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to display server-based content.
Labour and Pattan do not explicitly disclose but Wallent discloses parsing the address information to obtain a domain name of the web page [“This step includes parsing the Web page address to determine the top level domain and protocol,” col. 12, lines 21 – 23].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan and Wallent available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour and Pattan to include the capability of address parsing as taught by Wallent, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to determine domain addresses.
8.      As per claim 8, it is a computer readable medium claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
.
10.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Labour, Pattan and Wallent in further view of Rimmer (U.S. Patent 7,877,461) (Rimmer hereinafter).
11.	As per claim 2, Labour, Pattan and Wallent teach the computer-implemented method of claim 1.  Labour, Pattan and Wallent do not explicitly disclose but Rimmer discloses wherein the shared storage space is a cookie entry on the mobile device that is generated by the web server [“a mobile application is downloaded from a server to a mobile device using a web browser. A web browser cookie associated with the mobile application is stored on the mobile device. A request is sent from the mobile application to the server, where the request includes information from the stored web browser cookie. Mobile application data associated with the stored web browser cookie from the server is received by the mobile application in response to the request. The mobile application is then provided with access to the mobile application data.” col. 2, lines 1 – 10].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan, Wallent and Rimmer available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour, Pattan and Wallent to include the capability of setting cookies on mobile devices via servers as taught by Rimmer, thereby providing a mechanism to enhance 
12.      As per claim 9, it is a computer readable medium claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
13.      As per claim 16, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Labour, Pattan and Wallent in further view of Blinn et al. (U.S. Publication 2005/0204041) (Blinn hereinafter).
15. 	As per claim 4, Labour, Pattan and Wallent teach the computer-implemented method of claim 1.  Pattan further teaches wherein storing the data at the shared storage space on the mobile device comprises: sending, from the web browser, the data writing request to the web server so that the web server writes the data into the web page corresponding to the address information of the web page, wherein the web page is generated by the web server [“Referring now to FIG. 4, an example illustration 400 of a second application sending a content selection request is shown, according to one implementation. As shown, web browser application 304 may send a request 406 for first-party content to a web server, such as content source 108. In response, content source 108 returns first-party content 318 to web browser application 304 for presentation on display 116.” col. 12, lines 27 - 31];
content selection service 104 may send a set cookie command 512 to web browser application 304 that causes the application to set a logged-in cookie 514,” col. 13, lines 25 – 27];
parsing the address information of the web page to obtain a domain name of the web page [“A content tag may also define whether the third-party content should be loaded asynchronously or synchronously, whether the loading of the third-party content should be disabled on the webpage, whether the third-party content that loaded unsuccessfully should be refreshed, the network location of a server that selects the third-party content (e.g., content selection service 104), a network location (e.g., a URL) associated with clicking on the third-party content, how the third-party content is to be rendered on a display, one or more keywords used to select the third-party content, and other functions associated with providing third-party content on a first-party webpage.” col. 7, lines 12 – 22];
          Labour, Pattan and Wallent do not explicitly disclose but Blinn discloses determining a cookie entry corresponding to the web page on the mobile device based on the domain name of the web page [“the return URL of the destination site, namely, Service B, may include a special parameter that indicates the Sign-in status of the user at the calling site,” ¶ 011; and
writing the data to the cookie entry [“This image tag may direct to a script of Service A that obtains the cookie Values on the query string issued by central server 170 (including the authentication ticket and profile information) and that writes these values into a cookie in the domain of Service A.” ¶ 0053].

16.      As per claim 11, it is a computer readable medium claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
17.	As per claim 12, Labour, Pattan and Wallent teach the computer-implemented method of claim 1.  Pattan further teaches searching, the mobile device for a cookie entry corresponding to the web page based on the domain name of the web page [“A content tag may also define whether the third-party content should be loaded asynchronously or synchronously, whether the loading of the third-party content should be disabled on the webpage, whether the third-party content that loaded unsuccessfully should be refreshed, the network location of a server that selects the third-party content (e.g., content selection service 104), a network location (e.g., a URL) associated with clicking on the third-party content, how the third-party content is to be rendered on a display, one or more keywords used to select the third-party content, and other functions associated with providing third-party content on a first-party webpage.” col. 7, lines 12 – 22]; and
reading the data from the cookie entry [“content selection service 104 may analyze the content of the webpages accessed by the cookie to identify topics of the visited webpages. The identified topics may then be used by content selection service 104 to generate an interest category profile associated with the cookie.” col. 7, lines 37 – 41].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour and Pattan available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour to include the capability of setting cookies across applications as taught by Pattan, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to display server-based content.
Labour and Pattan do not explicitly disclose but Wallent discloses parsing, the address information of the web page to obtain a domain name of the web page [“This step includes parsing the Web page address to determine the top level domain and protocol,” col. 12, lines 21 – 23].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan and Wallent available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour and Pattan to include the capability of address parsing as taught by Wallent, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to determine domain addresses.
18.      As per claim 18, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
.
20.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Labour, Pattan and Wallent in further view of Rossi (U.S. Publication 2014/0229920) (Rossi hereinafter).
21.   	As per claim 6, Labour, Pattan and Wallent teach the computer-implemented method of claim 1.  Labour, Pattan and Wallent do not explicitly disclose but Rossi discloses wherein the data writing request is sent to the web browser by the first application instantiating a web controller class [“FIG. 2 illustrates an example of a query API 200 that can be configured for testing dynamic scenarios. The API 200 can include a web controller class 202 that implements the web controller interface 120. The query API 200 can include a web control class 204 that can provide access to UI elements 220A-220B. The API 200 can include an application controller class 208 that can include an application control class 210 that can provide access to the UI elements 220A-220B. The application controller interface 102 or the web controller interface 120 can provide access to an application UI 214 that includes one or more application UI containers 216 that include one or more UI elements 220A-220B.” ¶ 0040; “FIG. 3 illustrates an example of a UI query class diagram 300 that includes functionality implemented by a query object 222 that can be implemented in a query API. The UI controller class 302 (e.g., application or web control class) can implement a UI controller interface 304 (e.g., an application controller interface 102 or a web controller interface 120) that can provide an entry point for creating a query object 222 of a specific UI query class 306.” ¶ 0046].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan, Wallent and Rossi available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour, Pattan and Wallent to include the capability of updating web content using web controller classes as taught by Rossi, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to display server-based content.
22.      As per claim 13, it is a computer readable medium claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labour, Pattan and Wallent in further view of Zhao (U.S. Publication 2005/0203909) (Zhao hereinafter) and Gilbert (U.S. Patent 7,379,980) (Gilbert hereinafter).
24.   	As per claim 7, Labour, Pattan and Wallent teach the computer-implemented method of claim 1.  Pattan further teaches determining, by the web server, a plurality of cookie entries based on a domain name of the web page [“A content tag may also define whether the third-party content should be loaded asynchronously or synchronously, whether the loading of the third-party content should be disabled on the webpage, whether the third-party content that loaded unsuccessfully should be refreshed, the network location of a server that selects the third-party content (e.g., content selection service 104), a network location (e.g., a URL) associated with clicking on the third-party content, how the third-party content is to be rendered on a display, one or more keywords used to select the third-party content, and other functions associated with providing third-party content on a first-party webpage.” col. 7, lines 12 – 22].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour and Pattan available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour to include the capability of setting cookies across applications as taught by Pattan, thereby providing a mechanism to enhance system efficiency by utilizing a mechanism frequently applied in the art to display server-based content.
Labour, Pattan and Wallent do not explicitly disclose but Zhao discloses assigning a unique key to each cookie entry so that the cookie entries are stored in a key-value pair form [“each cookie entry preferably includes a path, a key-name pair, and an expiration date.  The key-name pair preferably includes a key to solve a URL and a description of a product, service, or information. An example of a key-value pair may be “key ABC'-“brandx laptop advanced series 1100'.” ¶ 0042].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan, Wallent and Zhao available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour, Pattan and Wallent to include the capability of cookie identification as taught by Zhao, thereby providing a mechanism to enhance system efficiency by enhancing website information organization [Zhao ¶ 0007].
At 42, a requester, such as web site having web server 25, receives a request from a user, such as through user's machine 5. The web server 25 at 44 checks whether a cookie has already been stored on the user's machine 5. The cookie follows a format that identifies it as being associated with the cookie management system 30 and also contains a key. If the cookie exists, then at 46 the web server 25 queries the cookie management system 30 for information about a user associated with the key retrieved from the cookie. At 48, the cookie management system 30 returns the information on the user to the web server 25, which can then make use of the information in any suitable manner, such as by personalizing the information returned to the user in response to the user's request.” col. 4, lines 38 – 53].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Labour, Pattan, Wallent, Zhao and Gilbert available before the effective filing date of the claimed invention, to modify the capability of secure browser plugins as disclosed by Labour, Pattan, Wallent and Zhao to include the capability of cookie management as taught by Gilbert, thereby providing a mechanism to enhance system efficiency by enhancing website data access.
25.      As per claim 20, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
26.	Applicant, on page 10, points to amended claim language that appears to be inconsistent with prior claim sets and is thus confusing.  For example, applicant states that the amended independent claims now recite “receiving an instruction message from the web server …”  However, in the claim set dated 9/8/2020, this particular limitation was deleted and was thus not addressed in the prior Office Action dated 12/24/2020.  Another example appears in the first limitation where a data access request “from a first application, wherein the data writing request comprises.”  It is unclear whether the intent was to re-introduce these limitations or portions thereof.  The affected claim language is indicated above in parentheses and the rejections are based on an interpretation of what the claims are intended to convey.
27.	Applicant next argues on page 10 that Wallent does not disclose or render obvious the features of previous claim 5, which have been incorporated into amended claim 1.  However, Wallent was cited for only a portion of the previous claim 5 limitations as is noted above.  Additionally, Labour and Patton disclose the noted limitations relating to a key as is described above. 
Conclusion                                                                                                                          
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193